Order entered September 17, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00709-CV
                                        No. 05-19-00711-CV

                      IN THE INTEREST OF I.S., ET AL., CHILDREN
                    IN THE INTEREST OF J.L., JR., ET AL., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. DF-14-10695 and DF-17-19273

                                              ORDER
       The reporter’s record in these accelerated parental termination cases has not been filed

despite two orders directing Janet Saavedra, Official Court Reporter for the 254th Judicial

District Court, to file the record. Our last order, dated August 22, 2019, cautioned that we would

take whatever action was necessary to ensure the reporter’s record was filed if she failed to file

the record within ten days. Accordingly, we ORDER Ms. Saavedra NOT SIT as a court

reporter until she has filed the reporter’s record.

       We DIRECT the Clerk to send copies of this order to the Honorable Ashley Wysocki,

Presiding Judge of the 254th Judicial District Court; Ms. Saavedra; the Dallas County Auditor’s

Office; and the parties.

                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE